                                           Case 5:20-cv-04583-NC Document 7 Filed 08/25/20 Page 1 of 1




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6                                UNITED STATES DISTRICT COURT
                                   7                           NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9
                                         G. G.,                                            Case No.20-cv-04583-NC
                                  10
                                                       Plaintiff,                          ORDER OF CONDITIONAL
                                  11                                                       DISMISSAL
                                                  v.
                                  12                                                       Re: Dkt. No. 6
Northern District of California
 United States District Court




                                         DISCOVERY CHARTER SCHOOL, et al.,
                                  13
                                                       Defendants.
                                  14
                                  15
                                  16         The Court having been notified of the settlement of this action, and it appearing that
                                  17   no issue remains for the Court’s determination, IT IS HEREBY ORDERED THAT this
                                  18   action and all claims asserted herein are DISMISSED with prejudice. The Clerk of the
                                  19   Court is directed to administratively close this case. Any party may move to reopen the
                                  20   case, provided that such motion is filed within 30 days. All scheduled dates are
                                  21   VACATED.
                                  22         The Court retains jurisdiction over this case for 30 days. See Kokkonen v. Guardian
                                  23   Life Ins. Co. of Am., 511 U.S. 375, 381 (1994).
                                  24         IT IS SO ORDERED.
                                  25
                                  26   Dated: August 25, 2020                   _____________________________________
                                  27                                                  NATHANAEL M. COUSINS
                                                                                      United States Magistrate Judge
                                  28
                                       20-cv-04583 NC
                                       Order of Dismissal
